Howell, J.
Pending the appeal in the case of O. N. Prudhomme v. Salamander Insurance Company, No. 4078, the sureties on the appeal bond were declared insufficient, and the defendant company (appellants) were allowed ten days to furnish other security. Another bond was given with Louis Lalaurie as surety. A rule was taken to test his sufficiency, and after hearing evidence the district judge concluded that he was insolvent and authorized the issuance of execution on the judgment appealed from, whereupon this proceeding was taken.
The evidence brought up shows that the existing liabilities of the surety exceed his assets in this State; but he testifies that he has in the State of Missouri property worth $60,000, which is largely greater than all his liabilities, and the question is, is he a good surety in this State?
The question was practically decided in the affirmative recently in the case of State ex rel. Fosdick v. Judge of Sixth District Court, not reported, where this court held that the law did not require the property, but only the person or residence of the surety to be within the State, and for the reasons therein it is ordered that the prohibition herein be made perpetual.